EXHIBIT 10.1


FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of the
23rd day of November, 2012, between NEWBEVCO, INC., a Delaware corporation (the
“Borrower”), each of the Guarantors (as defined below) and BRANCH BANKING AND
TRUST COMPANY (the “Bank”).


R E C I T A L S:


The Borrower and the Bank entered into that certain Credit Agreement dated as of
July 8, 2011 (collectively referred to herein, and as further amended from time
to time, the “Credit Agreement”).  Capitalized terms used in this Amendment
which are not otherwise defined in this Amendment shall have the respective
meanings assigned to them in the Credit Agreement.


The Borrower has requested that the Bank agree to amend the Credit Agreement to,
among other changes, extend the Termination Date and increase the Committed
Amount from $25,000,000 to $50,000,000.


The Bank and the Borrower desire to amend the Credit Agreement upon the terms
and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower and the Bank,
intending to be legally bound hereby, agree as follows:


SECTION 1.  Recitals.  The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Amendment.


SECTION 2.  Amendments.  The Credit Agreement is hereby amended as set forth in
this Section 2.


SECTION 2.01.   Amendments to Section l.1.  The  following definitions in
Section 1.1 of the Credit Agreement are hereby amended in their entirety as
follows:


“Termination Date” means November 22, 2015, subject to the provisions of Section
9 hereof.


SECTION 2.02.  Amendment to Section 2.1(a).  The reference in Section 2.1(a) of
the Credit Agreement to “Twenty Five Million Dollars ($25,000,000)” is hereby
amended to read “Fifty Million Dollars ($50,000,000)”.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 2.03.  Addition of Section 7.13.  New Section 7.13 is hereby added to
Section 7 of the Credit Agreement to read as follows:


7.13           Amendment of Comerica Loan Agreement.  The Borrower will not
amend, modify or change (or permit the amendment, modification or change of) any
of the terms or provisions of the Comerica Loan Agreement if such amendment,
modification or change would result in (a) the covenants contained in the
Comerica Loan Agreement being materially more restrictive than the covenants
contained in this Agreement or (b) any other provision contained in the Comerica
Loan Agreement being materially more beneficial to the lender than the
provisions contained in this Agreement.


SECTION 2.04.  Amendment to Section 10.3.  Section 10.3 of the Credit Agreement
is hereby amended to read as follows:


10.3           Inability to Determine Rate.  In the event that the Bank shall
have determined, which determination shall be final, conclusive and binding,
that by reason of circumstances occurring after the date of this Agreement
affecting the London interbank eurodollar market, (a) adequate and fair means do
not exist for ascertaining the LIBOR-based Rate on the basis provided for in
this Agreement or (b) Dollar deposits are not being offered to banks in the
London interbank eurodollar market for the applicable amount and Interest Period
of such LIBOR-based Advance, the Bank shall give notice (by telephone confirmed
in writing or by telecopy) to the Borrower of such determination, whereupon (i)
no LIBOR-based Advance shall be made until the Bank notifies the Borrower that
the circumstances giving rise to such notice no longer exist, and (ii) any
request by the Borrower for a LIBOR-based Advance shall be deemed to be a
request for an advance at the Prime-based Rate.


SECTION 2.05.  Amendment to Section 10.5.  The following sentence is hereby
added to the end of Section 10.5 as follows:


For purposes of this Agreement, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed a “change in law”, regardless of the date enacted, adopted or issued.


SECTION 2.06.  Amendment to Section 11.4.  The Bank’s notice address in Section
11.4 of the Credit Agreement is hereby amended to read as follows:


The Bank:                 BRANCH BANKING AND TRUST COMPANY
   400 N Tampa St., 25th Floor
   Tampa, FL 33602
   Attention: Anthony Nigro, Senior Vice President
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3. Conditions to Effectiveness.  The effectiveness of this Amendment and
the obligations of the Bank hereunder are subject to the following conditions,
unless the Bank waives such conditions:


(a)           receipt by the Bank from (i) each of the parties hereto of a duly
executed counterpart of this Amendment signed by such party and (ii) the
Borrower of a duly executed Revolving Credit Note reflecting the revised
Committed Amount;


(b)           receipt by the Administrative Agent of all documents which the
Administrative Agent may reasonably request relating to the existence of the
Borrower and each of the Guarantors, the authority for and the validity of this
Amendment, and any other matters relevant hereto, all in form and substance
satisfactory to the Administrative Agent, including without limitation an
Officer’s Certificate, signed by the Secretary, an Assistant Secretary or other
authorized representative of the Borrower and each Guarantor, certifying as to
the names, true signatures and incumbency of the officer or officers of the
Borrower and each Guarantor, authorized to execute and deliver the Amendment,
and certifying whether or not any changes to the entity’s organizational
documents have taken place since July 8, 2011, and certified copies of, if
applicable, a certificate of the Secretary of State of the Borrower’s and each
Guarantor’s state of organization as to the good standing or existence of the
Borrower and each Guarantor; and a copy of the action taken by the board of
directors of the Borrower and each Guarantor authorizing the execution, delivery
and performance of this Amendment;


(c)           the fact that the representations and warranties of the Borrower
and each of the guarantors under the Guaranty (collectively, the “Guarantors”)
contained in Section 5 of this Amendment shall be true on and as of the date
hereof except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
were true on and as of such earlier date;


(d)           receipt by the Bank of a legal opinion from counsel to the
Borrower, in form and substance satisfactory to the Bank;


(e)           receipt by the Bank from the Borrower of a duly executed
counterpart of a tax indemnity agreement signed by the Borrower, in form and
substance satisfactory to the Bank; and


(f)            all other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Bank and its counsel.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 4.  No Other Amendment.  Except for the amendments set forth above, the
text of the Credit Agreement shall remain unchanged and in full force and
effect.  On and after the First Amendment Effective Date, all references to the
Credit Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment.  This Amendment is not intended to
effect, nor shall it be construed as, a novation.  The Credit Agreement and this
Amendment shall be construed together as a single agreement.  This Amendment
shall constitute a Loan Document under the terms of the Credit
Agreement.  Nothing herein contained shall waive, annul, vary or affect any
provision, condition, covenant or agreement contained in the Credit Agreement,
except as herein amended, nor affect nor impair any rights, powers or remedies
under the Credit Agreement as hereby amended.  The Borrower and the Guarantors
promise and agree to perform all of the requirements, conditions, agreements and
obligations under the terms of the Credit Agreement, as heretofore and hereby
amended, the Credit Agreement, as amended, and the other Loan Documents being
hereby ratified and affirmed.  The Borrower and the Guarantors hereby expressly
agree that the Credit Agreement, as amended, and the other Loan Documents are in
full force and effect.


SECTION 5.  Representations and Warranties.  The Borrower and the Guarantors
hereby represent and warrant to the Bank as follows:


(a)           No Default or Event of Default under the Credit Agreement or any
other Loan Document has occurred and is continuing on the date hereof.


(b)           The Borrower has the corporate power and authority to enter into
this Amendment and to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by it.


(c)           Each of the Guarantors has the corporate power and authority to
enter into this Amendment and to do all acts and things as are required or
contemplated hereunder to be done, observed and performed by it.


(d)           This Amendment has been duly authorized, validly executed and
delivered by one or more authorized officers of the Borrower and the Guarantors
and constitutes the legal, valid and binding obligations of the Borrower and the
Guarantors enforceable against them in accordance with its terms, provided that
such enforceability is subject to general principles of equity and to
bankruptcy, insolvency and similar laws affecting the enforcement of creditors’
rights generally.


(e)           The execution and delivery of this Amendment and the performance
by the Borrower and the Guarantors hereunder does not and will not, as a
condition to such execution, delivery and performance, require the consent or
approval of any regulatory authority or governmental authority or agency having
jurisdiction over the Borrower, or any Guarantor, nor be in contravention of or
in conflict with the articles of incorporation, bylaws or other organizational
documents of the Borrower, or any Guarantor or the provision of any statute, or
any judgment, order or indenture, instrument, agreement or undertaking, to which
the Borrower, or any Guarantor is party or by which the assets or properties of
the Borrower, and the Guarantors are or may become bound.
 
 
 

--------------------------------------------------------------------------------

 


(f)           This Amendment and each of the Loan Documents to which the
Borrower and each Guarantor is a party were made, executed and delivered to the
Bank outside of the State of Florida.


SECTION 6.  Counterparts; Governing Law.  This Amendment may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which, taken together, shall constitute one and the same agreement.  This
Amendment shall be construed in accordance with and governed by the laws of the
State of Florida.


SECTION 7.  Amendment.  This Amendment may not be amended or modified without
the written consent of the Bank and the Borrower.


SECTION 8.  Effective Date.  This Amendment shall be effective as of the date
hereof (the “First Amendment Effective Date”).


SECTION 9. Expenses.  The Borrower agrees to pay all reasonable costs and
expenses of the Bank in connection with the preparation, execution and delivery
of this Amendment, including without limitation the reasonable fees and expenses
of the Bank’s legal counsel.


SECTION 10.  Further Assurances.  The Borrower agrees to promptly take such
action, upon the request of the Bank, as is necessary to carry out the intent of
this Amendment.


SECTION 11.  Consent and Ratification by Guarantors.  The Guarantors consent to
the foregoing amendments.  The Guarantors promise and agree to perform all of
the requirements, conditions, agreements and obligations under the terms of the
Credit Agreement as hereby amended, the Credit Agreement, as hereby amended,
being hereby ratified and affirmed.  In furtherance and not in limitation of the
foregoing, the Guarantors acknowledge and agree that the Liabilities (as defined
in the Guaranty) include, without limitation, the Advances and Letters of Credit
issued under the Credit Agreement as hereby amended.


SECTION 12.  Waiver of Defenses.  The Borrower and the Guarantors represent that
none of them has any set-offs, defenses, recoupments, offsets, counterclaims or
other causes of action against the Bank relating to the Loan Documents and the
indebtedness evidenced and secured thereby and agree that, if any such set-off,
defense, counterclaim, recoupment or offset otherwise exists on the date of this
Amendment, each such defense, counterclaim, recoupment, offset or cause of
action is hereby waived and released forever.


SECTION 13.  Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 14.  Notices.  All notices, requests and other communications to any
party to the Loan Documents, as amended hereby, shall be given in accordance
with the terms of Section 11.4 of the Credit Agreement.


[Remainder of this page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written.
 

 
NEWBEVCO, INC.,
   
a Delaware corporation
                    By: /s/ George Bracken (SEAL)   Name:  George Bracken    
Title:  Vice President and Treasurer  

 
Acknowledged and Agreed by the Guarantors:
 

 
BEVCO SALES, INC.,
   
a Delaware corporation
                    By: /s/ George Bracken (SEAL)   Name:  George Bracken    
Title:  Vice President  

 
 

 
FAYGO BEVERAGES, INC.,
   
a Michigan corporation
                    By: /s/ George Bracken (SEAL)   Name:  George Bracken    
Title:  Vice President  

 
 

 
FAYGO SALES COMPANY,
   
a Texas corporation
                    By: /s/ George Bracken (SEAL)   Name:  George Bracken    
Title:  Vice President  

 
 
[Signature Page to First Amendment to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
PACO INC.,
   
a Delaware corporation
                    By: /s/ George Bracken (SEAL)   Name:  George Bracken    
Title:  Vice President  

 
 

 
BIG SHOT BEVERAGES, INC.,
   
a Delaware corporation
                    By: /s/ George Bracken (SEAL)   Name:  George Bracken    
Title:  Vice President  

 
 

 
NATIONAL BEVERAGE VENDING COMPANY,
   
a Delaware corporation
                    By: /s/ George Bracken (SEAL)   Name:  George Bracken    
Title:  Vice President  

 
 

 
NATIONAL PRODUCTIONS, INC.,
   
a Delaware corporation
                    By: /s/ George Bracken (SEAL)   Name:  George Bracken    
Title:  Vice President  

 
 

 
NATIONAL RETAIL BRANDS, INC.,
   
a Delaware corporation
                    By: /s/ George Bracken (SEAL)   Name:  George Bracken    
Title:  Vice President  

 
 
[Signature Page to First Amendment to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
SHASTA BEVERAGES, INC.,
   
a Delaware corporation
                    By: /s/ George Bracken (SEAL)   Name:  George Bracken    
Title:  Vice President  

 
 

 
SHASTA BEVERAGES INTERNATIONAL, INC.,
   
a Delaware corporation
                    By: /s/ George Bracken (SEAL)   Name:  George Bracken    
Title:  Vice President  

 

 
SHASTA MIDWEST, INC.,
   
a Delaware corporation
                    By: /s/ George Bracken (SEAL)   Name:  George Bracken    
Title:  Vice President  

 
 

 
SHASTA SALES, INC.,
   
a Delaware corporation
                    By: /s/ George Bracken (SEAL)   Name:  George Bracken    
Title:  Vice President  

 
 

 
SHASTA SW INC.,
   
a Delaware corporation
                    By: /s/ George Bracken (SEAL)   Name:  George Bracken    
Title:  Vice President  

 
 
[Signature Page to First Amendment to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
SHASTA SWEETENER CORP.,
   
a Delaware corporation
                    By: /s/ George Bracken (SEAL)   Name:  George Bracken    
Title:  Vice President  

 
 

 
SHASTA WEST, INC.,
   
a Delaware corporation
                    By: /s/ George Bracken (SEAL)   Name:  George Bracken    
Title:  Vice President  

 
 

 
EVERFRESH BEVERAGES, INC.,
   
a Delaware corporation
                    By: /s/ George Bracken (SEAL)   Name:  George Bracken    
Title:  Vice President  

 
 
[Signature Page to First Amendment to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
BRANCH BANKING AND TRUST COMPANY
                    By: /s/ Anthony Nigro     Name:  Anthony Nigro     Title: 
Senior Vice President  

 
[Remainder of this page intentionally left blank]


 
 
[Signature Page to First Amendment to Credit Agreement]
